Citation Nr: 1727181	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  12-28 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1943 to January 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in New York, New York.  

This matter was previously remanded by the Board in February 2014 in order to schedule a hearing before the Board, which was requested in the October 2012 VA Form 9.  The video teleconference hearing was scheduled in May 2017, however, the Veteran failed to appear.  There is no evidence that the notice of hearings were returned undeliverable from either the Veteran or his representative.  Further, no good cause for failure to appear has been received.  As such, VA has no duty to provide an opportunity for a hearing in this case.  See 38 C.F.R. § 20.704(e) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A VA audiological examination was performed in July 2011.  The VA examiner found the Veteran has a diagnosis of bilateral sensorineural hearing loss but it was less likely than not caused by or a result of his military service.  In support of that opinion, the examiner indicated the Veteran was claiming that his hearing loss was due to a scar on the right ear drum during service and acknowledged that the Veteran's service separation examination noted a scarred ear eardrum.  The examiner then explained that this would most likely cause a conductive or mixed hearing loss on the side of the injury only, and that the Veteran's hearing loss was sensorineural in nature, symmetrical, and bilateral.

In the Veteran's July 2011 statement as well as his October 2012 VA Form 9, the Veteran contended he was actually claiming bilateral hearing loss as a result of trauma to his ears which he experienced while flying during his service.  Specifically, the Veteran reported suffering acute, agonizing pain in both ears at which time he lost all hearing in the air.  When the plane landed, the pain persisted, requiring morphine for relief.  The Veteran stated the loss of his hearing continued for two weeks until his hearing gradually returned.  However, it was not until years later when he received an audiometric examination that he realized his hearing had not returned to a normal level following the incident in service.

While the July 2011 examiner briefly mentioned the flying incident, the rationale for his negative nexus opinion is largely based upon the scarred eardrum.  As such, it does not appear that the Veteran's actual contentions and assertions of continuity of symptomology following his service have been adequately considered.  Therefore, another VA examination is necessary prior to adjudicating this claim.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain updated VA treatment records and private treatment records (inpatient and outpatient) and associate the records with the claims file.  Any negative reply should be properly included in the claims file.

2.  Following completion of the above, make arrangements for the Veteran to be afforded another audiometric examination.  The claims file must be provided to the examiner for review in conjunction with the examination.  The examiner is asked to accomplish the following:

	a.  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral hearing loss had onset during active service, was directly caused by his active service, or is otherwise related thereto.

The examiner should specifically address the Veteran's lay assertions of his in-flight injury during service which he contends has caused his hearing loss in providing opinions.  A complete rationale must be provided for all opinions presented.

3.  Thereafter, and following any additional development deemed warranted, the AOJ should re-adjudicate the claim.  If the benefit sought on appeal is not granted, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  The claims file should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

